Case: 17-10976      Document: 00514530764         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10976
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 27, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MARIA DEL-CONSUELO ULLOA, also known as Shelley,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-282-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Maria Del-Consuelo Ulloa has
moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Del-Consuelo Ulloa has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10976    Document: 00514530764     Page: 2   Date Filed: 06/27/2018


                                 No. 17-10976

      We question whether counsel’s certification that the Government will
enforce the appellate waiver is sufficiently specific to the waiver in this case.
See United States v. Davis, 530 F.3d 318, 320 (5th Cir. 2008). However, we
need not reach that issue because it is not jurisdictional and because counsel
examines all potential appellate claims, even those covered by the waiver, in
the brief. See United States v. Story, 439 F.3d 226, 230-31 (5th Cir. 2006). We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2